CLOPTON, J.
The facts, on which defendant was convicted of unlawfully selling intoxicating liquors, are: He was the travelling agent of J. G. Marks & Co., who were licensed wholesale liquor and tobacco merchants, doing business in Birmingham, Alabama. The scope of his agency was to take orders for liquor and tobacco, and send them to his principals, who filled or rejected them as they saw proper. He had no authority to bind them to ship any goods ordered. While in Columbiana, Shelby county, he took, as such agent, from B. L. Moore an order for a gallon of whiskey, at the price of two and a half dollars, to be shipped to him at Columbiana. The order was sent to J. C. Marks & Go., who, on its reception, delivered to the Southern Express Company, at Birmingham, a gallon of whiskey consigned to Moore at Columbiana, who was to pay the charges for transportation. Taking the order was not, of itself, a completed sale. It was an offer to buy, and did not become a consummated sale until accepted by J. C. Marks & Co. On the undisputed facts, there- was no sale within Shelby county, whereby the title passed, which is essential to bring it within the prohibition of the statute. The sale was completed, and the title passed, when the whiskey was delivered to the Express Company at Birmingham. The defendant had nothing to do with the' sale, after taking and forwarding the order. The case falls within the ruling in Pilgreen v. State, 71 Ala. 368.
Reversed and remanded.